Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on January 31, 2022, claims 1, 2, 4, 6, 11, 12, and 14-18 were amended and claims 5, 9, 10, 15, 19, and 20 were cancelled.  
Claims 1-4, 6-8, 11-14, and 16-18 are currently pending, of which claims 1 and 11 are independent claims. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael J. Porco on February 8, 2022.
Claim 2 has been amended as follows: 
IN THE CLAIMS
2.	(Currently Amended)	The method of claim 1, wherein the performing of the at least one action includes outputting at least one communication signal to at least one client or the at least one meter.


Response to Amendments and Arguments
In view of the amendments to the specification, the objections to the specification are withdrawn.
In view of the claim amendments, the objections to the claims are withdrawn.
In light of the amendments to claims 11, 12, and 16-18, the means-plus-function interpretation is withdrawn.  
In view of the substantive amendments made to the claims, the non-statutory subject matter rejection is overcome.
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Anderson et al., US Patent Publication Number 2015/0317589 A1, discloses techniques for management of distribution facilities including techniques to forecast the energy usage of such distribution facilities and improve efficiency of personnel and equipment...” (Paragraph [0096]) FIG. 3 is a flow graph of an exemplary method for generating forecast for a load in accordance with the disclosed subject matter.” (Paragraph [0018]) With reference to FIG. 1A, FIG. 1B, FIG. 2, and FIG. 3, data is gathered into a historical and relational database 103 of information from the internet 101, related to nearby weather forecasts. (Paragraph [0101]) A SVM model 113, 133 for building load and the charging load can use 8 or more covariates 107, 127 as data inputs. Since there can be a cyclical component in the load profile covariates 107, 127 such as previous day load, previous week load, previous day average, previous week Anderson describes FIG. 9B as illustrating an experimental plot of the percentage error (MAPE) comparison under the different tested models in FIG. 9A. Since there is a cyclical component in the load profile, covariates 107, 127 such as previous day load, previous week load, previous day average, previous week average, time-of-the-day and day-of-the-week were incorporated... As FIG. 5 further illustrates, the covariates 107, 127 used in this example were the load, Average Day, Average Week, Holiday, humidex, Weekdays, and Hour.”) Anderson: Paragraph [0170] (“Mean Average Percentage Error (MAPE) was used to measure the accuracy of predictions. In this exemplary application, the data contained gaps. If the gap was substantially large, the data was ignored for the whole day. If the gap was small, the data was interpolated and used in the exemplary application. In the exemplary application, minimizing the MAPE value was used as the objective and the MAPE corresponding to each week's predictions was stored. These MAPE values were then averaged using exponentially decaying weights with the most recent week receiving the highest weight. The set of parameters corresponding to the minimum average MAPE were selected as the parameters for that hour. The whole process was repeated for each hour of the day. These parameters were then used to build the prediction Anderson would not be combinable with the cited art of record, as it is not teaching building a hybrid monte carlo model by extracting fifteen minute energy periods of data from the historical channel data, aggregating and averaging one hour energy periods of data from the historical channel data, subtracting the fifteen minute energy periods of data from the aggregated hourly data and performing a hybrid monte carlo algorithm on the subtracted data.  
Breddan US Patent No. 4,489,386 is directed to a device control arrangement, which estimates, to a high degree of precision, the minimum load that must be shed. The subject device control system provides a new method of determining when resource consuming loads are to be disabled to prevent the total resource consumption from exceeding a predetermined threshold. This system bases the decision making process on past consumption, past load shedding activity and predicted future load activity. (Abstract) In Column 2, line 66, to Column 3, line 3, Breddan describes that when an energy control unit, such as unit EC1, receives the control signal on the associated control lead (TR1), the energy control unit EC1 terminates the operation of the associated load (L1) by overriding the operation of the internal thermostat or control circuitry of HVAC equipment L1 via lead C1, and in Column 2, lines 30-36 Breddan describes that in the electrical energy consumption case, consumption monitors P1 through Pi would be power meters which measure the amount of electricity consumed by the associated loads and which power meters output a signal indicative of this consumption to system control 100 on leads M1 through Mi, respectively.
Ransom et al., US Patent Publication No. 2005/0144437 A1 is directed to a power management architecture for an electrical power distribution system, or portion thereof, is disclosed. The architecture includes multiple intelligent electronic devices (“IED's”) distributed 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
	The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method for predicting energy usage of a load associated with a meter in an electrical distribution system comprising: building a prediction model based on historical channel data for at least one meter and historical weather data of a location of the at least one meter; receiving a request for a load prediction for a load associated with the at least one meter; extracting time series data from the at least one meter; retrieving future weather conditions for a particular location of the load associated the at least one meter; and providing the extracted data and the future weather conditions to the prediction model that outputs a predicted load usage; “building a hybrid monte carlo model by extracting fifteen minute energy periods of data from the historical channel data, aggregating and averaging one hour energy periods of data from the historical channel data, subtracting the fifteen minute energy periods of data from the aggregated hourly data and performing a hybrid monte carlo algorithm on the subtracted data;” generating a stochastic 15 minute sequence on the hybrid monte carlo model; grouping the data output from the sequence and determining the maximum per hour; adding the determined maximum per hour to the predicted load usage to predict a peak demand for the load; and performing at least one action based on the predicted peak demand, wherein the action includes 

Claim 11
	The reasons for allowance of Claim 11 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system for predicting energy usage of a load associated with a meter in an electrical distribution system comprising: an interface that receives a request for a load prediction for at least one meter; at least one processor that builds a time series forecasting model based on historical channel data for the at least one meter and historical weather data of a location of the at least one meter; the at least one processor extracts data from the at least meter from a time series database and retrieves future weather conditions for a particular location of the load associated with the at least one meter; and the time series forecasting model receives the extracted data and the future weather conditions and outputs a predicted load usage, “wherein the at least one processor builds a hybrid monte carlo model by extracting fifteen minute energy periods of data from the historical channel data, aggregating and averaging one hour energy periods of data from the historical channel data, subtracting the fifteen minute energy periods of data from the aggregated hourly data and performing a hybrid monte carlo algorithm on the subtracted data,” the at least one processor generates a stochastic 15 minute sequence on the hybrid monte carlo model, groups the data output from the sequence, determines the maximum per hour and adds the determined maximum per hour to the predicted load usage to predict a peak demand for the load, and the at least one processor performs at least one action based on the predicted peak demand, wherein the action includes outputting at least one control 
As dependent claims 2-4, 6-8, 12-14, and 16-18 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-24 and corresponding description.
The prior art made of record include Anderson et al. (US Patent Publication No. 2015/0317589 A1); Breddan (US Patent No. 4,489,386 A1); and Ransom et al. (US Patent Publication No. 2005/0144437 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117